Citation Nr: 1038541	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-17 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied service connection for 
hearing loss and tinnitus.  

In November 2006, the Veteran submitted a notice of disagreement 
with the denials of service connection for hearing loss and 
tinnitus.  In an April 2007 rating decision, the RO granted 
service connection for left ear hearing loss and tinnitus.  This 
was a full grant of the benefit sought with regard to the issue 
of entitlement to service connection for tinnitus and left ear 
hearing loss.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 
1997).

In June 2009, the Veteran submitted a statement with regard to a 
right ring finger disability and tinnitus.  It is unclear whether 
he intended to claim increased ratings for these service 
connected disabilities.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran does not have right ear hearing loss for VA 
compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss 
are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a July 2006 letter, issued prior to the initial adjudication 
of the claim, the RO notified the Veteran of the evidence needed 
to substantiate his claim for service connection.  The letter 
satisfied the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for providing 
any necessary releases and enough information about the records 
to enable VA to request them from the person or agency that had 
them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claim in the 
July 2006 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim, as was done here.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private treatment 
records.  In addition, the Veteran was afforded a VA audiological 
examination in March 2007 for his claimed right ear hearing loss 
disability.

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 
14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For the purpose of applying laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  
38 C.F.R. § 3.385 (2009).

Analysis

The Veteran contends that he has right ear hearing loss as a 
result of exposure to noise from helicopter engines and rotors 
and gunfire.  He also contends that he injured his head during an 
accident in 1970, where he had to jump out of the way of an out 
of control helicopter and hit his head on a barge.

The Veteran is competent to report these exposures and injuries.  
They are consistent with the circumstances of his service, and 
were accepted by the RO when it granted service connection for 
left ear hearing loss and tinnitus.

There is no evidence of hearing loss in the service treatment 
records, and the Veteran's service discharge examination dated in 
December 1971 shows that the results of a whispered voice test 
were 15/15 in each ear.  In addition, the Veteran's ears were 
evaluated as normal at that time.

The pertinent post-service medical evidence is limited to a VA 
audiological examination conducted in March 2007.  The Veteran 
again reported noise exposure in service and a head injury during 
service.  He complained of constant tinnitus that was very 
aggravating and kept him from sleeping through the night.  The 
following audiometric findings were reported:

Hertz (Hz):	500	1000	2000	3000	4000
Right (db):	10	10	10	05	10
Left (db):	15	15	15	30	55

Speech recognition was 100 percent in the right ear, and 96 
percent in the left ear.  

Immittance testing indicated normal middle ear function.  Pure 
tone stengers were negative at 3000-6000 hertz, and the 
audiologist noted that there was no need for medical follow-up.  
The audiologist also noted that otoscopy revealed clear ear 
canals with intact eardrums in both ears, and tympanometry 
indicated pressure, compliance, and ear canal volume within 
normal limits in both ears.  He also noted that acoustic reflexes 
were present ipsilaterally and contralaterally in both ears, and 
immittance testing was consistent with pure tone findings.

The audiologist diagnosed clinically normal hearing in the right 
ear.  The Veteran was found to have hearing loss in the right ear 
at 8000 hertz only with all other frequencies within normal 
limits in that ear.  


There was normal to severe sensorineural hearing in the left ear, 
which the audiologist opined was likely due to acoustic trauma in 
service, and that the tinnitus was most likely due to head trauma 
in service.

There is no medical evidence of record, VA or private, showing 
post service right ear hearing loss as defined by VA, and the 
Veteran has not claimed that his hearing loss is worse since the 
March 2007 audio examination.  

While the Veteran is competent to report current right ear 
hearing loss and a continuity of symptoms since service, it would 
require medical expertise to say that he has hearing loss that 
meets the specific thresholds of 38 C.F.R. § 3.385.  See 
38 C.F.R. § 4.85(a) (2009) (requiring that examinations for 
hearing impairment for VA purposes be conducted by state licensed 
audiologists).  There is no evidence that the Veteran possesses 
such expertise.  Hence, he would not be competent to say that he 
has right ear hearing loss that meets the thresholds of 38 C.F.R. 
§ 3.385.

In light of the absence of any competent evidence of a currently 
demonstrated right ear hearing loss disability for VA 
compensation purposes, the weight of the evidence is against the 
claim and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


